DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an opening and closing device configured to move to open and close the air blowing port” and “a driving device including a driver configured to move the opening and closing device” in claims 1 and 10, “a driving force transmitter configured to be rotatable in a plurality of directions and rotate in one of the plurality of directions to transmit the driving force” in claims 5, 7, 14, and 16, “an opening and closing device configured to move to open and close the air blowing port” and “a driving force transmitter configured to be rotatable in a plurality of directions and rotate in one of the plurality of directions to transmit the driving force” in claim 18, and “another driving force transmitter configured to be rotatable in a plurality of directions and rotate in one of the plurality of directions to transmit the driving force” in claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 12, the recited “wherein the opening and closing device is configured to firstly return to the initial position and next move to the opening position when the opening and closing device moves to open the air blowing port of the guide” renders the claim indefinite since the opening and closing device is not moved to the closed position during opening of the air blowing port. According to the specification, a spring returns the shutter to the initial position when the driving force is not applied to the shutter and the shutter is moved only to open the air blowing port when the driving force is applied. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 10, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Suzuki US 20120308256.
Regarding claim 1, Suzuki discloses:
A fixing device comprising: 
a heating and fixing rotator (18) (FIG. 4) configured to be rotatable and heat an unfixed image on a recording medium to fix the unfixed image on the recording medium; 
a pressing rotator (19) (FIG. 4) facing the heating and fixing rotator and configured to be rotatable and pressed against the recording medium; 
a blower (50) (FIG. 4); 
a guide (51) (FIG. 5) having an air blowing port (52a) (FIG. 5) and configured to guide air sent from the blower to at least one of the heating and fixing rotator and the pressing rotator; 
an opening and closing device (53a) (FIG. 5) configured to move to open and close the air blowing port of the guide; and 
a driving device (35/55a/55b/57a/57b/M1/M2) (FIG. 6) including a driver (M1/M2) (FIG. 6) configured to move the opening and closing device and drive at least one member (53b) (FIG. 6) other than the opening and closing device, 
the driving device being configured to separately drive the opening and closing device and the at least one member [0066].
Regarding claim 3, Suzuki discloses:
wherein the opening and closing device is configured to move between an initial position at which the opening and closing device closes the air blowing port of the guide and an opening position at which the opening and closing device opens the air blowing port of the guide [0046], and
wherein the opening and closing device is configured to firstly return to the initial position and next move to the opening position when the opening and closing device moves to open the air blowing port of the guide [0046].
Regarding claim 9, Suzuki discloses:
An image forming apparatus (FIG. 2) comprising the fixing device according to claim 1.
Regarding claim 10, Suzuki discloses:
An image forming apparatus comprising:
a heating and fixing rotator (18) (FIG. 4) configured to be rotatable and heat an unfixed image on a recording medium to fix the unfixed image on the recording medium; 
a pressing rotator (19) (FIG. 4) facing the heating and fixing rotator and configured to be rotatable and pressed against the recording medium; 
a blower (50) (FIG. 4); 
a guide (51) (FIG. 5) having an air blowing port (52a) (FIG. 5) and configured to guide air sent from the blower to at least one of the heating and fixing rotator and the pressing rotator; 
an opening and closing device (53a) (FIG. 5) configured to move to open and close the air blowing port of the guide; and 
a driving device (35/55a/55b/57a/57b/M1/M2) (FIG. 6) including a driver (M1/M2) (FIG. 6) configured to move the opening and closing device and drive at least one member (53b) (FIG. 6) other than the opening and closing device, 
the driving device being configured to separately drive the opening and closing device and the at least one member [0066].
Regarding claim 12, Suzuki discloses:
wherein the opening and closing device is configured to move between an initial position at which the opening and closing device closes the air blowing port of the guide and an opening position at which the opening and closing device opens the air blowing port of the guide [0046], and
wherein the opening and closing device is configured to firstly return to the initial position and next move to the opening position when the opening and closing device moves to open the air blowing port of the guide [0046].
Claim 18 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Murasaki US 20120282002. 
Regarding claim 18, Murasaki discloses:
A fixing device comprising: 
a heating and fixing rotator (33) (FIG. 1) configured to be rotatable and heat an unfixed image on a recording medium to fix the unfixed image on the recording medium; 
a pressing rotator (32) (FIG. 1) facing the heating and fixing rotator and configured to be rotatable and pressed against the recording medium; 
a guide (52) (FIG. 1) having an air blowing port (duct outlet) [0071] and configured to guide air to at least one of the heating and fixing rotator and the pressing rotator; 
an opening and closing device (56) (FIG. 6) configured to move to open and close the air blowing port of the guide; and 
a driving force transmitter (58) (FIG. 6) configured to be rotatable in a plurality of directions and rotate in one of the plurality of directions to transmit the driving force to the opening and closing device [0076], 
wherein the opening and closing device is configured to move between an initial position at which the opening and closing device closes the air blowing port of the guide and an opening position at which the opening and closing device opens the air blowing port of the guide [0077] (when moving from fully closed to fully opened).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 20120308256 in view of Murasaki US 20120282002.
Regarding claims 4 and 13, Suzuki discloses the limitations of claims 1 and 10 as set forth above, but does not explicitly disclose wherein the opening and closing device moves in a rotation axis direction of the pressing rotator. 
Murasaki discloses wherein the opening and closing device moves in a rotation axis direction of the pressing rotator (FIG. 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Suzuki to include wherein the opening and closing device moves in a rotation axis direction of the pressing rotator as disclosed by Murasaki in order to allow for more precise cooling in the axial direction [0077] (Murasaki). 
Regarding claims 5 and 14, Suzuki discloses the limitations of claims 1 and 10 as set forth above. Furthermore, Suzuki discloses a driving force transmitter (57a/b) (FIG. 6) configured to be rotatable and rotate in a direction to transmit the driving force to the opening and closing device, but does not explicitly disclose the driving force transmitter configured to be rotatable in a plurality of directions. Murasaki discloses a driving force transmitter (58) (FIG. 6) configured to be rotatable in a plurality of directions and rotate in one of the plurality of directions to transmit the driving force to the opening and closing device [0076].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Suzuki to include wherein the driving force transmitter is rotatable in a plurality of directions as disclosed by Murasaki in order to allow for both opening and closing of the opening and closing device with the same driving force transmitter component [0077] (Murasaki). 
Regarding claims 7 and 16, Suzuki discloses the limitations of claims 1 and 10 as set forth above. Furthermore, Suzuki discloses a driving force transmitter (57a/b) (FIG. 6) configured to be rotatable and rotate in a direction to transmit the driving force to the at least one member, but does not explicitly disclose the driving force transmitter configured to be rotatable in a plurality of directions. Murasaki discloses a driving force transmitter (58) (FIG. 6) configured to be rotatable in a plurality of directions and rotate in one of the plurality of directions to transmit the driving force to the at least one member [0076].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Suzuki to include wherein the driving force transmitter is rotatable in a plurality of directions as disclosed by Murasaki in order to allow for both opening and closing of the at least one member with the same driving force transmitter component [0077] (Murasaki). 

Allowable Subject Matter
Claims 2, 6, 8, 11, 15, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2 and 11, the prior art of record does not disclose or suggest the recited “wherein the at least one member is the pressing rotator, and wherein the driver is configured to drive the opening and closing device and the pressing rotator” along with the remaining claim limitations.
Regarding claims 6, 7, 15, 17, and 19, the prior art of record does not disclose or suggest the recited “wherein the driving force transmitter includes a one-way clutch” along with the remaining claim limitations.
Regarding claim 20, the prior art of record does not disclose or suggest the recited “another driving force transmitter configured to be rotatable in a plurality of directions and rotate in one of the plurality of directions to transmit the driving force to one of the heating and fixing rotator or the pressing rotator” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852